DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the park line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected due to its dependence upon claim 10.
Claim 25 recites the limitation "the park line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 13, 17, 21, 22, 26, 27 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0025141 A1 to Bensch et al.
Re-claim 1, Bensch et al. disclose in figure 4 a vehicle braking system, comprising: a spring brake actuator 24/26 having a spring brake chamber (see paragraphs 34 and 35), a spring brake control assembly 32 (specifically 114), and an immobilizer valve 192 which is movable between a brake release position (condition as shown in figure 4), in which the spring brake control assembly 114 is operable to move between a first state in which pressurized fluid is permitted into the spring brake chamber and a second state in which the spring brake chamber is vented to a low pressure region, and an immobilize position (condition when vent port 198 is connected to port 196, thus venting control input of relay valve 114), in which the spring brake control assembly is operable to move to connect the spring brake chamber to a low pressure region and not cause the flow of pressurized fluid into the spring brake chamber.  When valve 192 is placed in a condition connecting port 196 with port 198, the control input port of relay valve 114 will be exhausted, thus connecting port 144 with vent port 149, thereby actuating the parking brakes, thus immobilizing the trailer.
Re-claim 3, the spring brake control assembly includes a spring brake control valve 114 having an inlet 148 connected to a source of pressurized fluid (via line 92 and 112), an outlet 144 
Re-claim 5, the spring brake control valve has a supply of pressurized fluid to a control port 142 causing the spring brake control valve to move to its first position.
Re-claim 8, the immobilizer valve 192 is located in a park line 118/200/202 which extends from a source of pressurized fluid to the control port 142 of the spring brake control valve 114, the immobilizer valve, when in its brake release position, allows flow of fluid in a first direction along the park line away from the control port and along the park line in a second direction towards the control port (when in the condition as shown in figure 4, fluid pressure can move in both directions depending upon a condition of valves 116 and 132), and when in the immobilized position allows the flow of fluid in the first direction along the park line 202 and prevents the flow of fluid in the second direction along the park line.  When valve 192 is placed in the vent condition, fluid will flow only in a second direction.
Re-claim 13, the immobilizer valve is an electrically operated bi-stable valve, which, when in the brake release position and on receipt of an electrical signal, moves to the immobilize position, and remains in the immobilize position once the electrical signal ceases, and when in the immobilize position, on receipt of electrical signal, moves to the brake release position and remains in the brake release position once the electrical signal ceases.
Re-claim 17, valve 188 constitutes a park brake valve as it is manually movable (by prolonged application of the brake pedal, which transmits a fluid pressure along line 64/184), this 
Re-claim 21, the spring brake control assembly further comprises a source of pressurized fluid 90 which is connected to the inlet of the spring brake control valve.
Re-claim 22, the source of pressurized fluid comprises a pressurized fluid reservoir 90.
Re-claim 26, the spring brake actuator applies a braking force to a wheel of the vehicle when the pressure in the spring brake chamber falls below a predetermined level (i.e. vented), and to release or not apply a braking force to the wheel of the vehicle when the pressure in the spring brake chamber is at or above the predetermined level, the outlet 144 of the spring brake control valve 114 is connected to the spring brake chamber.
Re-claim 27, the spring brake actuator further comprises a resilient biasing element (i.e. spring) which applies the braking force when the pressure in the spring brake chamber is below the predetermined level.
Re-claim 34, the spring brake control valve 114 comprises a control port 142 connected to a connector via the park line.  A connection point is shown along line 112 leading to park line 118/200/202.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensch et al. in view of US 4,480,663 to Bergemann et al.
Bensch et al. teach the spring brake control valve 114 operated by the fluid pressure at the control port 142, thus moving the spring brake control valve from the second position (i.e. venting position) to the first position.  However, Bensch et al. fail to teach the movement against a resilient biasing element, but rather an opposing control line.
Bergemann et al. teach a relay valve moved from a second position to a first position against a resilient biasing element 8.  This type of counterforce is functionally equivalent to the setup of Bensch et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spring brake control valve of Bensch et al. with a resilient biasing element as taught by Bergemann et al., thus providing a mechanical biasing device for the control valve to ensure a thorough vent condition.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensch et al. in view of US 2014/0021778 A1 to Bryar.
  
Bryar teaches a trailer brake system having a connector for connection to an external source of pressurized fluid.  The connectors are necessary to transmit fluid pressure from the tractor to the trailer systems.  As such it would have been obvious to one of ordinary skill in the art to have recognized that any trailer connected to the tractor of Bensch et al. would have required air line connectors as taught by Bryar, so as to transmit fluid pressure from the tractor to various trailer systems.
Re-claim 24, the connector 104/110 is mounted on a tractor and connects to the trailer brake system and supplies pressurized fluid to the brake system, including the parking brake system.
Re-claim 25, the spring brake control valve 114 comprises a control port 142 connected to the park brake line.
Allowable Subject Matter
Claims 18, 19 and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7, 8, 10, 11, 13, 17-19, and 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kaupert teaches a vehicle braking system provided with an immobilizer valve 30 downstream a relay valve control port, thus connecting the control port to a vented condition, thereby immobilizing the vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 22, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657